Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
6. 	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feris (Pub No. 2013/0016877), in view of Sakiyama (Pub No. 20160247304) and further in view of Koch (Pub No. 20060034535).
Regarding claim 1, Feris discloses a method performed by a computer, the method comprising: obtaining motion data indicating a motion change of a vehicle (Para. 27: Motion data of a vehicle collected from a camera image); the motion data being generated from a plurality of images indicating the vehicle in operation in time series (Para. 38: Vehicle motion recorded by the camera & Para. 27: vehicle in operation in time series[Wingdings font/0xE0]Vehicle video data determine motion directions); and determining an operation classification of the vehicle from the motion data by performing image classification using a trained classification model (Para. 32: operation classification of the vehicle [Wingdings font/0xE0] movement direction of the vehicle) & (Para. 35 & 39: “At 110 a plurality of trained models or detectors 117 are built for recognizing vehicles in each of a variety of poses present in different camera viewpoints in the source domain training images 107….”).
Feris is silent regarding the motion data being a still image generated by connecting the plurality of still images.
Sakiyama discloses the motion data being a still image generated by superimposed or by connecting the plurality of still images (Para. 142: Motion image generates from multiple still images by connecting/ superimposed).
At the time of filling, it would have been obvious to use still images to produce motion image for further analyze the image to make appropriate determination. 
Feris is also silent regarding the vehicle is a work vehicle. Feris also does not teach the
the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle. 
In a similar field of endeavor, Nakamura discloses Koch discloses the vehicle is a work vehicle (Fig. 9: Work vehicle-114); the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation (Para. 47-48: Work vehicle in different shows in the image displayed on a display unit) & (Fig. 8-9: Displayed that the work vehicle in a plurality of different postures. Image 802 & Display-110) and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle (Para. 2: Operator perform various desired work functions & The Vehicle perform worksite operation base on the operator’s instructions[Wingdings font/0xE0] Prescribed operation). 

Regarding claim 4, Feris discloses the motion data indicates a group of images included in the plurality of images (Para. 33 & Fig. 4: Group image).
Regarding claim 6 & 21, Feris discloses obtaining a video of the vehicle in operation (Para. 2: Vehicles video data); extracting the plurality of images from the video; and generating the motion data from the extracted plurality of images (Para. 3: Generating the motion data from image).
Regarding claim 7, Feris discloses the extracting the plurality of images includes extracting the images by skipping a part of consecutive frames included in the video (Para. 4: Image extracted from video image).
Regarding claim 11 & 15, Feris discloses the classification model includes a neural network (Fig. 1).
Regarding claim 10 & 14, Feris is silent regarding recording an operation time of the work vehicle indicated by the classification; and generating management data including the classification and the operation time.
Nakamura discloses recording an operation time of the work vehicle indicated by the classification (Para. 17: Run time-operating time); and generating management data including the classification and the operation time (Para. 46 & 48: Including the classification and the operation time). 
At the time of filling, it would have been obvious to use device operating information to mage the device properly. 
Regarding claim 13, Feris discloses a camera configured to shoot that shoots a video of the vehicle (Fig. 5 & Para. 28), obtaining a video of the vehicle in operation (Para. 2: Vehicles video data); extracting the plurality of images from the video; and generating the motion data from the extracted plurality of images (Para. 3: Generating the motion data from image).
Regarding claim 12, Feris discloses a system comprising: a trained classification model (Fig. 1); and a processor programmed to obtain motion data indicating a motion change of a vehicle (Para. 27: Motion data of a vehicle collected from a camera image), the motion data being generated from a plurality of images showing the vehicle in operation in time series (Para. 38: Vehicle motion recorded by the camera & Para. 27: vehicle in operation in time series[Wingdings font/0xE0]Vehicle video data determine motion directions), and determine an operation classification of the vehicle from the motion data by performing image classification using the trained classification model (Para. 32: operation classification of the vehicle [Wingdings font/0xE0] movement direction of the vehicle) & (Para. 35 & 39: “At 110 a plurality of trained models or detectors 117 are built for recognizing vehicles in each of a variety of poses present in different camera viewpoints in the source domain training images 107….”).
Feris is silent regarding the motion data being a still image generated by connecting the plurality of still images.
Sakiyama discloses the motion data being a still image generated by superimposed or by connecting the plurality of still images (Para. 142: Motion image generates from multiple still images by connecting/ superimposed).
At the time of filling, it would have been obvious to use still images to produce motion image for further analyze the image to make appropriate determination. 
Feris is also silent regarding the vehicle is a work vehicle. Feris also does not teach the

In a similar field of endeavor, Nakamura discloses Koch discloses the vehicle is a work vehicle (Fig. 9: Work vehicle-114); the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation (Para. 47-48: Work vehicle in different shows in the image displayed on a display unit) & (Fig. 8-9: Displayed that the work vehicle in a plurality of different postures. Image 802 & Display-110) and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle (Para. 2: Operator perform various desired work functions & The Vehicle perform worksite operation base on the operator’s instructions[Wingdings font/0xE0] Prescribed operation). 
At the time of filling, it would have been obvious to use image data to control the work vehicle properly to perform and deliver predetermined work function.
Regarding claim 16, Feris discloses a producing method for a trained classification model (Fig. 1), the producing method comprising: obtaining training data including motion data indicating a motion change of a vehicle (Para. 27: Motion data of a vehicle collected from a camera image & Para. 38: Vehicle motion); the motion data being generated from a plurality of images indicating the vehicle in operation in time series (Para. 38: Vehicle motion recorded by the camera & Para. 27: vehicle in operation in time series[Wingdings font/0xE0]Vehicle video data determine motion directions); and an operation classification of the vehicle assigned to the motion data (Para. 32: operation classification of the vehicle [Wingdings font/0xE0] movement direction of the vehicle) & (Para. 35 & 39: “At 110 a plurality of trained models or detectors 117 are built for recognizing vehicles in each of a variety of poses present in different camera viewpoints in the source domain training images 107….”) and training a classification model with the training data (Fig. 1: S107-Classified training images).
Feris is silent regarding the motion data being a still image generated by connecting the plurality of still images.
Sakiyama discloses the motion data being a still image generated by superimposed or by connecting the plurality of still images (Para. 142: Motion image generates from multiple still images by connecting/ superimposed).
At the time of filling, it would have been obvious to use still images to produce motion image for further analyze the image to make appropriate determination. 
Feris is also silent regarding the vehicle is a work vehicle. Feris also does not teach the
the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle. 
In a similar field of endeavor, Nakamura discloses Koch discloses the vehicle is a work vehicle (Fig. 9: Work vehicle-114); the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation (Para. 47-48: Work vehicle in different shows in the image displayed on a display unit) & (Fig. 8-9: Displayed that the work vehicle in a plurality of different postures. Image 802 & Display-110) and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle (Para. 2: Operator perform various desired work functions & The Vehicle perform worksite operation base on the operator’s instructions[Wingdings font/0xE0] Prescribed operation). 
At the time of filling, it would have been obvious to use image data to control the work vehicle properly to perform and deliver predetermined work function.
Regarding claim 18, Claim 18 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 17, Feris discloses a camera configured to shoot that shoots a video of the vehicle (Fig. 5 & Para. 28), obtaining a video of the vehicle in operation (Para. 2: Vehicles video data); extracting the plurality of images from the video; and generating the motion data from the extracted plurality of images (Para. 3: Generating the motion data from image) and assigning the operation classification of the vehicle to the motion data (Para. 32: operation classification of the vehicle [Wingdings font/0xE0] movement direction of the vehicle) & (Para. 35 & 39).
Regarding claim 19, Feris discloses the motion data indicates a superimposed image generated by superimposing the plurality of images, and the superimposed image includes an original image, and a plurality of processed images obtained by performing one or more of reduction, enlargement, rotation, translation, left-right reversal, and color change on the original image (Para. 45: Image data imposed & Para. 5: “…Directions for object images extracted from a source training video dataset input that have size and motion dimension values meeting an expected criterion of an object of interest…” & Para. 32: Image calibration).
Regarding claim 22, Feris discloses a producing method for a trained classification model (Fig. 1), the producing method comprising: obtaining motion data indicating a motion change of a vehicle (Para. 27: Motion data of a vehicle collected from a camera image), the motion data being generated from a plurality of images indicating the vehicle in operation in (Para. 38: Vehicle motion recorded by the camera & Para. 27: vehicle in operation in time series[Wingdings font/0xE0]Vehicle video data determine motion directions); determining an operation classification of the vehicle from the motion data by performing image classification using a trained first classification model (Para. 32: operation classification of the vehicle [Wingdings font/0xE0] movement direction of the vehicle) & (Para. 35 & 39 & Fig. 1: training images 106 & 107 is the first classification model) and training a second classification model with training data including the motion data and the determined operation classification of the vehicle (Para. 35 & 39 & Fig. 1: Training model-117 is the second classification model).
Feris is silent regarding the motion data being a still image generated by connecting the plurality of still images.
Sakiyama discloses the motion data being a still image generated by superimposed or by connecting the plurality of still images (Para. 142: Motion image generates from multiple still images by connecting/ superimposed).
At the time of filling, it would have been obvious to use still images to produce motion image for further analyze the image to make appropriate determination. 
Feris is also silent regarding the vehicle is a work vehicle. Feris also does not teach the
the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle. 
In a similar field of endeavor, Nakamura discloses Koch discloses the vehicle is a work vehicle (Fig. 9: Work vehicle-114); the plurality of still images showing the work vehicle in a plurality of different postures during performance of the prescribed operation (Para. 47-48: Work vehicle in different shows in the image displayed on a display unit) & (Fig. 8-9: Displayed that the work vehicle in a plurality of different postures. Image 802 & Display-110) and work vehicle performing a prescribes operation and the operation classification corresponding to the prescribed operation performed by the work vehicle (Para. 2: Operator perform various desired work functions & The Vehicle perform worksite operation base on the operator’s instructions[Wingdings font/0xE0] Prescribed operation). 
At the time of filling, it would have been obvious to use image data to control the work vehicle properly to perform and deliver predetermined work function.
Regarding claim 23, Feris is silent regarding the operation classification is one of a plurality of classifications, each of the classifications corresponding to a different operation performed by the work vehicle.  
Nakamura discloses the operation classification is one of a plurality of classifications, each of the classifications corresponding to a different operation performed by the work vehicle (Para. 46 & 48: different operation performed by the work vehicle-loading/ unloading & para. 106: Excavating).  
At the time of filling, it would have been obvious to use work vehicle to perform some task automatically for user convenience. 
Regarding claim 24, Feris is silent regarding the plurality of classifications corresponds to operations including at least one of turning, discharging, and excavating.  
Nakamura discloses the plurality of classifications corresponds to operations including at least one of turning, discharging, and excavating (Para. 48: Unloading & para. 106: Excavating).  .  
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feris (Pub No. 2013/0016877), in view of Sakiyama (Pub No. 20160247304), in view of Koch (Pub No. 20060034535) and further in view of Munawar (Pub No. 2017/0076224).
Regarding claim 2, Feris is silent regarding the motion data is obtained by combining pixel values of the plurality of images.
Munawar discloses the motion data is obtained by combining pixel values of the plurality of images (Para. 53: Autonomous objects classifying image/ Pixels).
At the time of filling, it would have been obvious to use image pixel to determine the image status preciously. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feris (Pub No. 2013/0016877), in view of Sakiyama (Pub No. 20160247304), in view of Koch (Pub No. 20060034535) and further in view of Cobb (Pub No. 2011/0050897).
Regarding claim 5, Feris is silent regarding the motion data is represented by an average value of pixel values corresponding to each other in the plurality of images.
Cobb discloses the motion data is represented by an average value of pixel values corresponding to each other in the plurality of images (Para. 21 & 35: Mean value of pixel).
At the time of filling, it would have been obvious to use image pixel to determine the image status preciously. 
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feris (Pub No. 2013/0016877), in view of Sakiyama (Pub No. 20160247304), in view of Koch (Pub No. .
Regarding claim 8, Feris is silent regarding the generating the motion data includes changing a portion of the extracted plurality of images to a darkness different from the other images. 
Rapaport discloses the generating the motion data includes changing a portion of the extracted plurality of images to a darkness different from the other images (Para. 133-137) & (Para. 197: Extracted plurality of images to a darkness different). 
At the time of filling, it would have been obvious to use image color difference to generate image data for high dynamic range image. 
Regarding claim 9, Feris is silent regarding the generating the motion data includes gray scaling the plurality of images.
Rapaport discloses the generating the motion data includes gray scaling the plurality of images (Para.: 6: gray scaling). 
At the time of filling, it would have been obvious to use gray scale image data to analyze dynamic range image. 

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648